Rule 219. Annual Registration of Attorneys

       (a) Every attorney admitted to practice law in this Commonwealth shall pay an
annual fee of [$120.00] $140.00 and electronically file the annual fee form provided for in
this rule by July 1. The fee shall be collected under the supervision of the Attorney
Registration Office, which shall make the annual fee form available for filing through a
link on the Board’s website (http://www.padisciplinaryboard.org) or directly at
https://ujsportal.pacourts.us. The said fee shall be used to defray the costs of disciplinary
administration and enforcement under these rules, and for such other purposes as the
Board shall, with the approval of the Supreme Court, from time to time determine. Upon
an attorney’s written request submitted to the Attorney Registration Office and for good
cause shown, the Attorney Registration Office shall grant an exemption from the
electronic filing requirement and permit the attorney to file the annual fee form in paper
form.


                                            *****




                                             1
Rule 502. Pennsylvania Lawyers Fund for Client Security

                                            *****
      (b) Additional fee. Every attorney who is required to pay an active annual fee under
Rule 219 (relating to annual registration of attorneys) shall pay an additional fee of
[$75.00] $60.00 for use by the Fund. Such additional fee shall be added to, and collected
with and in the same manner as, the basic annual fee. All amounts received pursuant to
this subdivision shall be credited to the Fund.



                                          *****




                                           2
Rule 1.15. Safekeeping Property

                                             *****
       (u) Every attorney who is required to pay an active annual assessment under Rule
219 of the Pennsylvania Rules of Disciplinary Enforcement (relating to annual registration
of attorneys) shall pay an additional annual fee of [$30.00] $25.00 for use by the IOLTA
Board. Such additional assessment shall be added to, and collected with and in the same
manner as, the basic annual assessment. All amounts received pursuant to this
subdivision shall be credited to the IOLTA Board.



                                           *****




                                            3